IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WAUTARA D. WRIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3316

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 22, 2016.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Wautara D. Wright, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.